Appeal Dismissed and Memorandum Opinion filed November 14, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00347-CV

                JOSHUA MAXIMILLIAN MURRAY, Appellant
                                          V.

                            SAVOY MANOR, Appellee

               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1130062

                          MEMORANDUM OPINION

      This is an appeal from a final judgment signed April 22, 2019. Appellant’s
brief was due September 19, 2019. No brief or motion to extend time to file the brief
was filed.

      On October 1, 2019, the court ordered appellant to file a brief by October 21,
2019. We cautioned that if appellant failed to comply with our order, we would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief or
motion to extend time to file the brief was filed.
      Therefore, the appeal is DISMISSED.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.




                                         2